ETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 2/25/2021. Claims 1-4 and 6-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/21/2020, with respect to the rejection(s) of claim(s) 1-4, 6-20 under the 35 USC 103 rejection (see applicant’s arguments), as based on the applicant’s current amendments, have been fully 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Liu e al. (Liu, US 2018/0357566), Pock et al. (Pock, Diagonal preconditioning for first order primal-dual algorithms in convex optimization) and Peng et al. (Peng, Composite Task-Completion Dialogue Policy Learning via Hierarchical Deep Reinforcement Learning) and Lev et al. (US 2013/0218526). 
Liu teaches a system that receives data comprising text input for a multi-objective task and generates a response to the text input via a trained primal network. 
Pock teaches having a primal network comprising a step size that is smaller than a step size of the dual network during training, alternating steps and producing an optimized and significantly faster convergence.
Peng teaches wherein the multi-objective task comprises a Markov Decision process comprising a finite state space and a finite action space.

None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system, comprising a processor to:
receive data comprising text input corresponding to a conversation comprising an input partial response from an agent to be completed as a multi-objective generative text task; and
generate a completed response to the text input via a trained primal network,
wherein the completed response comprises the input partial response and
generated text that completes the input partial response, wherein the primal network and a dual network are trained for the multi-objective generative text task using a Lagrangian loss function representing a plurality of objectives, wherein the primal network is trained to minimize the Lagrangian loss function and the dual network is trained to maximize the Lagrangian loss function, wherein the primal network comprises a step size that is smaller than a step size of the dual network during training.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
claims 2-4, 6, 7, 9-14 and 16-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
4/9/2021